Motion for renewal denied. Memorandum: Defendant has failed to show entitlement to an extension of time to take an appeal. Trial counsel satisfied the requirements of 22 NYCRR 1022.11 (a). Counsel advised defendant in writing of his right to appeal and defendant declared in writing that he did not wish to appeal. Thus, counsel did not engage in improper conduct (see, CPL 460.30 [1]). Furthermore, the failure to file a notice of appeal in a timely fashion resulted from defendant’s improper filing of the notice of appeal with the Clerk of the Monroe County Court rather than the Monroe County Clerk as required by CPL 460.10. Present—Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.